Notice of Pre-AIA  or AIA  Status
Claims 1-21 are currently presented for Examination
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.

Response to 35 USC 102 arguments

4.              Applicant’s arguments regarding the 35 USC 102 rejection have been fully considered but are not persuasive. 
Applicant arguments
The cited portions of Aben fail to disclose, for example, producing, based on the simulation result, by a surrogate function that is separate from the simulation an approximation of the simulation over a range of candidate stack models, wherein the surrogate function: takes, as an input, candidate stack models having candidate-model parameters, and outputs a measure of fitness and/or a measure of uncertainty about fitness, wherein fitness is indicative of differences between approximated simulation results based on an input candidate stack model and the obtained calibration data.
Initially, Applicant notes that Aben is Applicant’s own disclosure. It is not apparent for what purpose Applicant would be claiming in this application the exact same invention as disclosed in Applicant’s 
A particular distinction is that the claimed subject matter of claim 1 is directed to producing by a surrogate function that is separate from the simulation an approximation of the simulation. That is, separate from an actual simulation result, the surrogate function determines an approximation of how the simulation would perform. As part of the calibrating, a fitness is indicative of differences between the approximation and calibration data, while, instead, in the cited portions of Aben simulation results are compared to calibration data. A purpose of the claimed approximation is to be able to quickly arrive at a calibrated model by not having to perform time consuming simulations for many potential parameters of the model; in contrast, the cited portions of Aben describe numerous simulations of model recipes - see, e.g., the many reconstructions 1006 in Figure 12B of Aben.
So, in stark contrast, the cited portions of Aben appear merely to be directed to performing an actual simulation and comparing results of that simulation to calibration data (“a process 1010 makes a comparison of the errors RMSE to evaluate the performance of the various candidate model recipes.” See also Figure 12B where the inputs to 1010 are merely actual simulation results 1008 and parameters of interest (POI) 988 specified by a user). This is nothing like, separate from a simulation, producing an approximation of the simulation and use of a fitness that is indicative of differences between the approximation and calibration data (entirely unlike comparing an actual simulation result to calibration data as described in the cited portions of Aben).

Examiner response
First, the cited limitation as “producing, based on the simulation result, by a surrogate function that is separate from the simulation an approximation of the simulation”. It is not clear to the examiner which simulation the applicant is referring to. Examiner consider approximation of the simulation is performed by determining the RMSE over the range of candidate models.

The output of the many reconstruction processes 1006 is effectively a set 1008 of simulated measurements, representing how the scatterometry and reconstruction process, using each particular candidate model recipe, would have reported the measurements of each sample. [Corresponds to the range of candidate stack models].  Using information of the parameters of interest POI, a process 1010 makes a comparison of the errors RMSE to evaluate the performance of the various candidate model recipes. [Corresponds to the approximating] From this comparison, the `best` set of constraints and fixes is output at 990. This best set (which of course can include alternative best sets if preferred) can be used in step 992 to define the optimized model recipe 994 for use in actual measurements of actual target structures 30. Examiner consider the approximate simulation for the various candidate model recipes by using the combination of various parameters of interest. Approximating the simulation for the estimated candidate model is shown in fig 5/6. See para 0138 -With this in mind, the basic principle of module 986 is to simulate the reconstruction processes of Fig5/6 many times, trying different candidate model recipes and different samples, comparing the resulting RMSE values to identify a best model recipe from among the candidate model recipes. Also see the previous cited paragraph 132 and fig 12A-12B - A set of `best` (recommended) constraints and fixes 990 is output. At 992 the model is adapted with reference to the constraints and fixes identified by the parameter advisor module 986 and an optimized model recipe 994 is output. Also, the specification has not mention about the criteria for the approximation. See para 131- Data set 984 forms a library that is used by a module 986 which forms a tool called the `parameter advisor`. Module 986 determines the effect on the parameters of photon noise (in the scatterometer imaging), and the correlation between parameters. Certain parameters of interest (POI) are specified by user input 988. See para 141- The expected RMSE can be calculated theoretically using the data set 984 as a reference collection. Therefore, the examiner consider the Aben reference which uses the parameter advisor tool 986 to perform the simulation over than range of candidate model recipes in order to find the approximate or recommend solution (see element 990) by calculated RMSE for each candidate model recipes. Examiner interpret the dataset library 984 is the collection of calibrated data for the target structure and expected RMSE is calculated for the data set 984. And the process 1010 is used to make a comparison of the errors RMSE and output the best constrains 990. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5.           Claim 1 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim recites “producing, based on the simulation result, by a surrogate function that is separate from the simulation, an approximation of the simulation”. It is not clear to the examiner which simulation the applicant is referring to.


Claim Rejections - 35 USC § 102
6.             In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



7.         Claims 1, 3-4, 7-8, 11-12 and 16-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aben et al. (PUB NO- US 2012/0123748 A1) (hereafter Aben).

Regarding Claim 1:
Aben teaches a method comprising:
 obtaining a stack model used in a simulation of performance of measurement structures used in a patterning process; (See fig 12A-B and ¶ 129- element 980 is the model of the target (measurement) structure 30 with all parameters and material properties used to calculate the diffraction pattern of the target substrate and See fig 11 and ¶126, according to an embodiment of the present invention, illustrates a complex target structure 30 which for the sake of experiment was formed in 75 separate fields over a 300 mm substrate in a focus-exposure matrix (FEM) process. As is well known, a non-random FEM process is designed to vary parameters of the lithographic steps in a systematic and known way across fields of a substrate such as a silicon wafer. In this target structure, layers A through G are formed in a stack on a substrate 960. [Corresponds to the stack model]. In broadest reasonable sense, the examiner interprets the stack model as the model with the complex structure.) 

obtaining calibration data indicative of performance of the measurement structures in the patterning process, the calibration data being empirical measurements or results of simulations of performance of the measurement structures; (see ¶ 129- At 980 there is stored a full model of the target structure, with all parameters of shape and material properties, and also the nominal values and permitted ranges of deviation for each parameter. In step 982 a dataset 984 is generated by sampling the entire parameter space and calculating modeled diffraction signals. The calculated diffraction signals can 
calibrating, by a hardware processing system, parameters of the stack model by, until a termination condition occurs, repeatedly: (See figure 5 and ¶ 67, 70, step 503 and 512 – Step 503: A `model recipe` is established that defines a parameterized model of the target structure in terms of a number of parameters p, (p.sub.1, p.sub.2, p.sub.3 and so on). These parameters can represent for example, in a 1D periodic structure, the angle of a side wall, the height or depth of a feature, the width of the feature. Step 512: Assuming that the merit function indicates that the model needs to be improved before it represents accurately the actual target shape, new parameters p.sub.1.sup.(1), p.sub.2.sup.(1), p.sub.3.sup.(1), etc. are estimated and fed back iteratively into step 506. Steps 506-512 are repeated. See also para 138- a process 1000 is performed to generate candidate constraints, or rather candidate sets of constraints. `Constraints` in this context includes both fixing of parameters and more generic constraints such as linear constraints.)

performing the simulation of performance of measurement structures using a candidate stack model having candidate-model parameters to produce a simulation result; (See ¶  138-140 and 12A-B – a process 1000 is performed to generate candidate constraints, or rather candidate sets of constraints. `Constraints` in this context includes both fixing of parameters. The simulated reconstruction process is run for each sample with each of the candidate model recipes 1002 in place of the model 980 with all its degrees of freedom. The output of the many reconstruction processes 1006 is effectively a set 1008 of simulated measurements, representing how the scatterometry and reconstruction process, using each particular candidate model recipe, would have reported the measurements of each sample. )

producing, based on the simulation result, by a surrogate function that is separate from the simulation, an approximation of the simulation over a range of candidate stack models: (see para 140- The output of the many reconstruction processes 1006 is effectively a set 1008 of simulated measurements, representing how the scatterometry and reconstruction process, using each particular candidate model recipe, would have reported the measurements of each sample. [Corresponds to the range of candidate stack models].  Using information of the parameters of interest POI, a process 1010 makes a comparison of the errors RMSE to evaluate the performance of the various candidate model recipes. [Corresponds to the approximating] From this comparison, the `best` set of constraints and fixes is output at 990. This best set (which of course can include alternative best sets if preferred) can be used in step 992 to define the optimized model recipe 994 for use in actual measurements of actual target structures 30.)

Examiner note: It is not clear to the examiner what is the separate simulation the applicant tis referring to. Examiner consider the Aben reference which uses the parameter advisor tool 986 to perform the simulation over than range of candidate model recipes in order to find the approximate or recommend solution (see element 990) by calculated RMSE for each candidate model recipes. The examiner interprets surrogate function is a mathematical equation used for approximating the simulation results to determine the model accurate optimized model recipe based on the input candidate model. That is, calculating RMSE involves surrogate function. The examiner consider the simulated measurements (1008) as the different simulation than the approximate simulation (1010). 

wherein the surrogate function:
takes as an input candidate stack models having candidate-model parameters, (See ¶ 140 and fig 12B- The output of the many reconstruction processes 1006 is effectively a set 1008 of simulated measurements, representing how the scatterometry and reconstruction process, using each particular candidate model recipe, would have reported the measurements of each sample. [Corresponds to the input  and
outputs a measure of fitness and/or a measure of uncertainty about fitness, wherein fitness is indicative of differences between approximated simulation results based on an input candidate stack model and the obtained calibration data; (See ¶ 142- The parameter advisor algorithm in one embodiment takes a candidate model recipe and evaluates the expected RMSE in the parameter or parameters of interest for a sample set of hypothetical gratings, randomly chosen from among the data set 984. [Corresponds to the calibrated dataset 984]). See fig 12B and ¶ 140, Using information of the parameters of interest POI, a process 1010 makes a comparison of the errors RMSE to evaluate the performance of the various candidate model recipes. From this comparison, the `best` set of constraints and fixes is output at 990. process 1010 show the comparison of POI (element 988) and simulated measurement (1008) based on Root Mean Square Estimate (which is observed as the measure of fitness or uncertainty) to evaluate the performance of the various candidate model recipes in order to get the best set of constraints and fixes is output at 990. 

Examiner note: Examiner consider the process 1010 show the comparison of various candidate model recipes based on RMSE. Para 142 teaches RMSE is determined for the dataset 984 as the calibrated data.  Para 140 teaches approximate simulation for the simulated measurement by calculating the RMSE for various candidate model recipes using parameter of interest. Root Mean Square Estimate (which is observed as the measure of fitness or uncertainty) to evaluate the performance of the various candidate model recipes in order to get the best set of constraints and fixes is output at 990. And

(See ¶ 140 and fig 12 A- from step 992 i.e. best constraints (that is the measure of uncertainty) the optimized model recipe 994 is obtained (observed as new candidate model))


Regarding Claim 3
Aben further teaches wherein calibrating parameters of the stack model comprises concurrently calibrating parameters of a plurality of stack models of a plurality of measurement structures, the plurality of measurement structures including an alignment mark, an overlay metrology target, a critical dimension metrology target, a plurality of alignment marks, a plurality of overlay metrology targets, a plurality of critical dimension metrology targets, or a combination selected therefrom. (See ¶ 55 -In order that the substrates that are exposed by the lithographic apparatus are exposed correctly and consistently, it is desirable to inspect exposed substrates to measure properties such as overlay errors between subsequent layers, line thicknesses, critical dimensions (CD), etc. [corresponds to the overlay metrology target, critical dimension metrology target] If errors are detected, adjustments, for example, can be made to exposures of subsequent substrates, especially if the inspection can be done soon and fast enough. [Corresponds to the calibrating parameters of a plurality of stack models of a plurality of measurement structures]  See ¶ 67 and Fig 5 - Step 503: A `model recipe` is established that defines a parameterized model of the target structure in terms of a number of parameters p, (p.sub.1, p.sub.2, p.sub.3 and so on). These parameters can represent for example, in a 1D periodic structure, the angle of a side wall, the height or depth of a feature, the width of the feature. Properties of the target material and underlying layers are also represented by parameters such as refractive index e.g., at a particular wavelength present in the scatterometry radiation beam. Specific examples will be given below. Importantly, while a target structure can be defined by dozens of parameters describing its shape and material properties, the model recipe will define many of these to have fixed values, while others are to be variable or `floating` parameters for the purpose of the following process steps. See ¶ 90- in the iterative 


Regarding claim 4
Aben further teaches determining that a previous stack model results in a simulation that does not correctly predict the performance of the measurement structures in the patterning process relative to obtained empirical measurements of performance, (see para 67, 70 and fig 5- Step 503: A `model recipe` is established that defines a parameterized model of the target structure in terms of a number of parameters p, (p1, p2, p3 and so on). These parameters can represent for example, in a 1D periodic structure, the angle of a side wall, the height or depth of a feature, the width of the feature. Step 510-512- The merit function indicates that the model needs to be improved before it represents accurately the actual target shape, new parameters p.sub.1.sup.(1), p.sub.2.sup.(1), p.sub.3.sup.(1), etc. are estimated and fed back iteratively into step 506.)

Examiner note: Examiner consider the previous stack model as the model with parameter (p1, p2, p3 and son on) that does not correctly predict the performance of the measurement structures in the patterning process relative to obtained empirical measurements of performance. The empirical measurement as the measured diffraction signals. The measured diffraction pattern and the model diffraction pattern are then compared and their similarities and differences are used to calculate a "merit function" for the model target shape. The merit function determines the previous stack model need to improve so that the new parameters is assigned. 

wherein:
 calibrating is performed in response to the determination, (see para 70 step 512- The merit function indicates that the model needs to be improved before it represents accurately the actual target shape, new 

Examiner note: Examiner consider the new parameters as the calibrated parameters. 

the calibration causes the previous stack model to change such that the simulation more closely matches the obtained empirical measurements relative to simulations based on the previous stack model. (See para 72- Step 514: When the merit function indicates that this iterative process has converged on a solution with a desired accuracy, the currently estimated parameters are reported as the measurement of the actual target structure.)  

Regarding Claim 7:
Aben further teaches wherein the simulation is configured to simulate responses of measurement structures in the form of alignment marks or overlay metrology targets to process variation by varying parameters of the stack model, the parameters including film thickness, etch depth, line-width, and/or line-pitch, and simulating results of the variations. (See ¶ 55 the substrates (or the dedicated metrology target) that are exposed by the lithographic apparatus are exposed correctly and consistently, it is desirable to inspect exposed substrates to measure properties ( observed as varying parameter) such as overlay errors between subsequent layers, line thicknesses, critical dimensions (CD), etc.)

Regarding Claim 8:
Aben further teaches wherein approximating the simulation over a range of candidate stack models comprises root-mean-square values of performance indicator differences between approximated simulation results based on input candidate stack models and the obtained calibration data. (See ¶ 142- The parameter advisor algorithm in one embodiment takes a candidate model recipe and evaluates See fig 12B and ¶ 140, a process 1010 show the comparison of the POI (element 988) and simulated measurement (1008) based on Root Mean Square Estimate to evaluate the performance of the various candidate model recipes in order to get the best set of constraints and fixes is output at 990. In broadest reasonable sense, the examiner interprets the set of simulated measurement constitutes an input candidate stack models since it contains candidate model parameter)

Regarding Claim 11:
Aben further teaches wherein:
the measurement structures comprise a grating at least partially overlapping another grating in a film stack; (See ¶ 63 - the target 30 on substrate W can be a 1-D grating, 2-D grating and the scatterometry data of the printed gratings is used to reconstruct the gratings that caused the overlapping of grating in a model(film stack)) and
more than four parameters of the stack model are concurrently calibrated with a global optimization. (¶ 63 says parameters of the 2-D grating, such as pillar or via widths or lengths or shapes (observed as more than four parameters) can be input to the reconstruction process, and see ¶ 145 the reconstruction process which actually applies the optimized recipe in reconstruction of measured target structures may be run many, many times)

Regarding Claim 12:
Aben further teaches wherein the surrogate function correlates points in a parameter space of the stack model with respective statistical distributions of outputs at the respective points. (See ¶ 122 the hessian of the model representing the second order partial derivatives of the merit function (observed as surrogate function), is uniform across the parameter space, then the linear constraint will be valid for 

Regarding Claim 16:
Aben further teaches wherein calibrating parameters of the stack model comprises calibrating parameters of statistical distributions of parameters of the stack model. (See ¶ 118 and fig 9a illustrate considering a hypothetical Probability Density Function (PDF) observed as statistical expressions of parameters which represents the likelihood of parameters being found by the fitting process to lie in a particular part of the parameter space of the model)

Regarding Claim 17:
Aben further teaches wherein calibrating parameters of the model comprises using simulations of both alignment mark performance and overlay metrology target performance to infer a plurality of parameters of a film stack with which both measurement structures in the form of alignment marks and overlay metrology targets are formed. (See para 006- In order to monitor the lithographic process, parameters of the patterned substrate are measured. Parameters can include, for example, the overlay error between successive layers formed in or on the patterned substrate and critical linewidth of developed photosensitive resist. This measurement can be performed on a product substrate and/or on a dedicated metrology target. See para fig 1 and 48- Mask MA and substrate W can be aligned using mask alignment marks M1, M2, and substrate alignment marks P1, P2.)


Regarding Claim 18:
Aben further teaches simulating performance of the measurement structures using calibrated parameters of the stack model; (See figure 5 and ¶ 67, 70, step 503 and 512 – Step 503: A `model recipe` is established that defines a parameterized model of the target structure in terms of a number of  Step 512: Assuming that the merit function indicates that the model needs to be improved before it represents accurately the actual target shape, new parameters p.sub.1.sup.(1), p.sub.2.sup.(1), p.sub.3.sup.(1), etc. are estimated and fed back iteratively into step 506. Examiner consider the new parameters as the calibrated parameters)

causing a calibrated simulation result to be displayed to a user; (see para 178-180- The same processing unit PU can include the entire process of FIGS. 5 and/or 6 and 12, or different processes and sub-processes can be assigned to different processing units (not shown). The processing unit PU can operated with a computer program product containing one or more sequences of machine-readable instructions for determining an approximate structure of an object on a substrate, the instructions being adapted to cause one or more processors in the PU to perform the methods it should be understood that the inspection methods and apparatus described herein can have other applications, such as the manufacture of integrated optical systems, guidance and detection patterns for magnetic domain memories, flat-panel displays, reticles, liquid-crystal displays (LCDs))

receiving, from the user, an adjustment to the measurement structures; (see para 55- In order that the substrates that are exposed by the lithographic apparatus are exposed correctly and consistently, it is desirable to inspect exposed substrates to measure properties such as overlay errors between subsequent layers, line thicknesses, critical dimensions (CD), etc. If errors are detected, adjustments, for example, can be made to exposures of subsequent substrates, especially if the inspection can be done soon and fast enough that other substrates of the same batch are still to be exposed. See para 179- The computer program product containing instructions implementing the process with realistic sampling can be supplied for modifying the operation of an existing hardware system. Another product can include simply the 
and 
patterning a plurality of substrates based on measurements of the measurement structures.(see para 37 and fig 1- a substrate table (e.g., a wafer table) WT constructed to hold a substrate (e.g., a resist-coated wafer) W and connected to a second positioner PW configured to accurately position the substrate in accordance with certain parameters, and a projection system (e.g., a refractive projection lens system) PL configured to project a pattern imparted to the radiation beam B by patterning device MA onto a target portion C (e.g., comprising one or more dies) of the substrate W.  See also 55- In order that the substrates that are exposed by the lithographic apparatus are exposed correctly and consistently, it is desirable to inspect exposed substrates to measure properties such as overlay errors between subsequent layers, line thicknesses, critical dimensions (CD), etc. If errors are detected, adjustments, for example, can be made to exposures of subsequent substrates, especially if the inspection can be done soon and fast enough that other substrates of the same batch are still to be exposed.)

Regarding Claim 19
Aben teaches a non-transitory computer-readable medium comprising computer-readable instructions therein, the instructions, upon execution by a computer system, configured to cause the computer system to at least: (see ¶ 36 says the invention can be implemented as instructions stored on a machine-readable medium, which can be read and executed by one or more processors 
calibrate parameters of the stack model used in a simulation of performance of measurement structure used in a patterning process by, until a termination condition occurs, repeatedly: (See fig 12A-B and ¶ 129- element 980 is the model of the target (measurement) structure 30 with all parameters and material properties used to calculate the diffraction pattern of the target substrate. See fig 11 and ¶126, according to an embodiment of the present invention, illustrates a complex target structure 30 which for the sake of experiment was formed in 75 separate fields over a 300 mm substrate in a focus- Step 512: Assuming that the merit function indicates that the model needs to be improved before it represents accurately the actual target shape, new parameters p.sub.1.sup.(1), p.sub.2.sup.(1), p.sub.3.sup.(1), etc. are estimated and fed back iteratively into step 506. Steps 506-512 are repeated.)

simulation of the performance of the measurement structures using a candidate stack model having candidate-model parameters to produce a simulation result;(See ¶  138-140 and 12A-B – a process 1000 is performed to generate candidate constraints, or rather candidate sets of constraints. `Constraints` in this context includes both fixing of parameters. The simulated reconstruction process is run for each sample with each of the candidate model recipes 1002 in place of the model 980 with all its degrees of freedom. The output of the many reconstruction processes 1006 is effectively a set 1008 of simulated measurements, representing how the scatterometry and reconstruction process, using each particular candidate model recipe, would have reported the measurements of each sample.)

production, based on the simulation result, by a surrogate function that is separate from the simulation, an approximation of the simulation over a range of candidate stack models: (see para 140- The output of the many reconstruction processes 1006 is effectively a set 1008 of simulated measurements, representing how the scatterometry and reconstruction process, using each particular candidate model recipe, would have reported the measurements of each sample. [Corresponds to the range 

Examiner note: It is not clear to the examiner what is the separate simulation the applicant tis referring to. Examiner consider the Aben reference which uses the parameter advisor tool 986 to perform the simulation over than range of candidate model recipes in order to find the approximate or recommend solution (see element 990) by calculated RMSE for each candidate model recipes. The examiner interprets surrogate function is a mathematical equation used for approximating the simulation results to determine the model accurate optimized model recipe based on the input candidate model. That is, calculating RMSE involves surrogate function. The examiner consider the simulated measurements (1008) as the different simulation than the approximate simulation (1010). 

wherein the surrogate function:
takes as an input candidate stack models having candidate-model parameters, (See ¶ 140 and fig 12B- The output of the many reconstruction processes 1006 is effectively a set 1008 of simulated measurements, representing how the scatterometry and reconstruction process, using each particular candidate model recipe, would have reported the measurements of each sample. [Corresponds to the input candidate stack model having candidate model parameters].  In broadest reasonable sense, the examiner interprets the set of simulated measurement constitutes an input candidate stack models since it contains candidate model parameters) and
outputs a measure of fitness and/or a measure of uncertainty about fitness, wherein fitness is indicative of differences between approximated simulation results based on an input candidate stack model and the obtained calibration data indicative of performance of the measurement structures in the patterning process, the calibration data being empirical measurements or results of simulations of performance of the measurement structures; (see ¶ 129- At 980 there is stored a full model of the target structure, with all parameters of shape and material properties, and also the nominal values and permitted ranges of deviation for each parameter. In step 982 a dataset 984 is generated by sampling the entire parameter space and calculating modeled diffraction signals. The calculated diffraction signals can comprise pupil patterns represented by arrays of pixels. In addition to defining the intensity of each pixel in the pupil patterns, partial derivatives of each pixel intensity with respect to the various parameter, are also calculated to help in the model optimization process. [Corresponds to the indicative of performance of the measurement structures] In broadest reasonable interpretation, the examiner interprets the dataset 984 as a calibrated data results of simulations of performance of the measurement structures for the model 980. See ¶ 142- The parameter advisor algorithm in one embodiment takes a candidate model recipe and evaluates the expected RMSE in the parameter or parameters of interest for a sample set of hypothetical gratings, randomly chosen from among the data set 984. [Corresponds to the calibrated dataset 984]). See fig 12B and ¶ 140, Using information of the parameters of interest POI, a process 1010 makes a comparison of the errors RMSE to evaluate the performance of the various candidate model recipes. From this comparison, the `best` set of constraints and fixes is output at 990. process 1010 show the comparison of POI (element 988) and simulated measurement (1008) based on Root Mean Square Estimate (which is observed as the measure of fitness or uncertainty) to evaluate the performance of the various candidate model recipes in order to get the best set of constraints and fixes is output at 990. 

Examiner note: Examiner consider the process 1010 show the comparison of various candidate model recipes based on RMSE. Para 142 teaches RMSE is determined for the dataset 984 as the calibrated data.  Para 140 teaches approximate simulation for the simulated measurement by calculating the RMSE for various candidate model recipes using parameter of interest. Root Mean Square Estimate (which is observed as the measure of fitness or uncertainty) to evaluate the performance of the various candidate model recipes in order to get the best set of constraints and fixes is output at 990. 

selection a new candidate stack model based on the measures of fitness and/or measures of uncertainty about fitness. (See ¶ 140 and fig 12 A- from step 992 i.e. best constraints (that is the measure of uncertainty) the optimized model recipe 994 is obtained (observed as new candidate model))


Regarding Claim 20 and 21
Aben teaches a method comprising:
obtaining a model used in a simulation of the performance of the measurement structures; (See fig 12A-B and ¶ 129- element 980 is the model of the target (measurement) structure 30 with all parameters and material properties used to calculate the diffraction pattern of the target substrate and See fig 11 and ¶126, according to an embodiment of the present invention, illustrates a complex target structure 30 which for the sake of experiment was formed in 75 separate fields over a 300 mm substrate in a focus-exposure matrix (FEM) process.)


obtaining calibration data indicative of performance of the measurement structures in the patterning process, the calibration data being empirical measurements or results of simulations of performance of the measurement structures; (see ¶ 129- At 980 there is stored a full model of the target structure, with all parameters of shape and material properties, and also the nominal values and permitted ranges of deviation for each parameter. In step 982 a dataset 984 is generated by sampling the entire parameter space and calculating modeled diffraction signals. The calculated diffraction signals can comprise pupil patterns represented by arrays of pixels. In addition to defining the intensity of each pixel 
calibrating, by a hardware processing system, parameters of the stack model by, until a termination condition occurs, repeatedly: (See figure 5 and ¶ 67, 70, step 503 and 512 – Step 503: A `model recipe` is established that defines a parameterized model of the target structure in terms of a number of parameters p, (p.sub.1, p.sub.2, p.sub.3 and so on). These parameters can represent for example, in a 1D periodic structure, the angle of a side wall, the height or depth of a feature, the width of the feature. Step 512: Assuming that the merit function indicates that the model needs to be improved before it represents accurately the actual target shape, new parameters p.sub.1.sup.(1), p.sub.2.sup.(1), p.sub.3.sup.(1), etc. are estimated and fed back iteratively into step 506. Steps 506-512 are repeated. See also para 138- a process 1000 is performed to generate candidate constraints, or rather candidate sets of constraints. `Constraints` in this context includes both fixing of parameters and more generic constraints such as linear constraints.)

a) simulating performance of measurement structures based on a candidate stack model having candidate-model parameters; (See ¶  138-140 and 12A-B – a process 1000 is performed to generate candidate constraints, or rather candidate sets of constraints. `Constraints` in this context includes both fixing of parameters. The simulated reconstruction process is run for each sample with each of the candidate model recipes 1002 in place of the model 980 with all its degrees of freedom. The output of the many reconstruction processes 1006 is effectively a set 1008 of simulated measurements, representing how the scatterometry and reconstruction process, using each particular candidate model recipe, would have reported the measurements of each sample.)

b) producing, by evaluation of a surrogate function that is separate from the simulation, an approximation of the simulated performance over a range of candidate stack models (see para 140- The output of the many reconstruction processes 1006 is effectively a set 1008 of simulated measurements, representing how the scatterometry and reconstruction process, using each particular candidate model recipe, would have reported the measurements of each sample. [Corresponds to the range of candidate stack models].  Using information of the parameters of interest POI, a process 1010 makes a comparison of the errors RMSE to evaluate the performance of the various candidate model recipes. [Corresponds to the approximating] From this comparison, the `best` set of constraints and fixes is output at 990. This best set (which of course can include alternative best sets if preferred) can be used in step 992 to define the optimized model recipe 994 for use in actual measurements of actual target structures 30.)

Examiner note: It is not clear to the examiner what is the separate simulation the applicant tis referring to. Examiner consider the Aben reference which uses the parameter advisor tool 986 to perform the simulation over than range of candidate model recipes in order to find the approximate or recommend solution (see element 990) by calculated RMSE for each candidate model recipes. The examiner interprets surrogate function is a mathematical equation used for approximating the simulation results to determine the model accurate optimized model recipe based on the input candidate model. That is, calculating RMSE involves surrogate function. The examiner consider the simulated measurements (1008) as the different simulation than the approximate simulation (1010). 

based on evaluation of a surrogate function mapping the candidate-model parameters to a measure of fitness and/or a measure of uncertainty about fitness, wherein the fitness is indicative of a difference between the approximated simulated performance and the calibration data; (See ¶ 142- The parameter advisor algorithm in one embodiment takes a candidate model recipe and evaluates the expected RMSE in the parameter or parameters of interest for a sample set of hypothetical gratings, See fig 12B and ¶ 140, Using information of the parameters of interest POI, a process 1010 makes a comparison of the errors RMSE to evaluate the performance of the various candidate model recipes. From this comparison, the `best` set of constraints and fixes is output at 990. process 1010 show the comparison of POI (element 988) and simulated measurement (1008) based on Root Mean Square Estimate (which is observed as the measure of fitness or uncertainty) to evaluate the performance of the various candidate model recipes in order to get the best set of constraints and fixes is output at 990. 

Examiner note: Examiner consider the process 1010 show the comparison of various candidate model recipes based on RMSE. Para 142 teaches RMSE is determined for the dataset 984 as the calibrated data.  Para 140 teaches approximate simulation for the simulated measurement by calculating the RMSE for various candidate model recipes using parameter of interest. Root Mean Square Estimate (which is observed as the measure of fitness or uncertainty) to evaluate the performance of the various candidate model recipes in order to get the best set of constraints and fixes is output at 990. 

c)selecting a new candidate stack model based on the fitness and/or uncertainty about the fitness; (See ¶ 140 and fig 12 A- from step 992 i.e. best constraints (that is the measure of uncertainty) the optimized model recipe 994 is obtained (observed as new candidate model)))
d)   go back to a), wherein the performance is simulated based on the new candidate stack model having new candidate model parameters. (see ¶ 143- Once a `coarse` model recipe optimization has been performed as illustrated in FIG. 12B, starting from a first set 1002 of candidate model recipes, A `fine` recipe optimization can then be performed by repeating the process again, but starting from one or more of the candidate model recipes identified as `best` in the coarse process.)


Claim Rejections - 35 USC § 103
8.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.    This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.


             Claims 2, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable Aben et al. (PUB NO: US 2012/0123748 A1) in view of Brochu et al. (NPL “A Tutorial on Bayesian Optimization of Expensive Cost Functions, with Application to Active User Modeling and Hierarchical Reinforcement Learning”, 2010). 

Regarding Claim 2
Aben  further teaches calibrating a model of a patterned film stack in which the measurement structures are formed, (¶ 166 while considering stacked features, or features modeled as stacks, it can be mentioned that the techniques described here are equally applicable to the measurement of `featureless` structures, such as multi-layer thin film structures) and wherein the surrogate function is fitted to simulation results (¶ 143- search strategies for fitting a best parameter set to an observed diffraction pattern, so the search for an optimized model recipe is happen among the set of candidate model recipes 1002), 
However, it does not explicitly teach, wherein calibrating is performed using Bayesian optimization.

In the related field of invention, Brochu teaches wherein calibrating is performed using Bayesian optimization. (See page 20 and section 2.6 Kriging - In Bayesian optimization, models are usually fit through maximum likelihood. Fitting is done using least squares or similar numerical methods, or interactively, by an expert visually inspecting the variogram plot with specially-designed software. See also page 36 and section 4.3- Bayesian optimization provides an exploration-exploitation mechanism for finding these relevant regions and fitting the value function where needed)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of methods and apparatus for measuring a structure on a substrate, wherein approximating the simulation with the surrogate function comprises approximating an aggregate measure of differences between the empirical measurements and the simulation over a range of as disclosed by Aben  to include calibrating is performed using Bayesian optimization as taught by Adam in the system of Aben  in order to minimize the number of objective function evaluations. Moreover, it is likely to do well even in settings where the objective function has multiple local maxima. (See page 3)

Regarding claim 6
Aben does not explicitly teach obtaining a prior version of the surrogate function; and transforming the prior version of the surrogate function into a posterior version of the surrogate function based on a data likelihood function and the results of the simulation with Bayes' rule of inference.
In the related field of invention, Brochu further teaches obtaining a prior version of the surrogate function; and transforming the prior version of the surrogate function into a posterior version of the surrogate function based on a data likelihood function and the results of the simulation with Bayes' rule of inference. (See page 5-6 section 2 and 2.1- Bayesian optimization uses the prior and evidence to define a posterior distribution over the space of functions. The Bayesian model allows for an elegant means by which informative priors can describe attributes of the objective function, such as smoothness or the most likely locations of the maximum, even when the function itself is not known. One may also interpret this step of Bayesian optimization as estimating the objective function with a surrogate function (also called a response surface).)
                                 
    PNG
    media_image1.png
    145
    615
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of methods and apparatus for measuring a structure on a substrate, wherein approximating the simulation with the surrogate function comprises approximating an as disclosed by Aben  to include obtaining a prior version of the surrogate function; and transforming the prior version of the surrogate function into a posterior version of the surrogate function based on a data likelihood function and the results of the simulation with Bayes' rule of inference as taught by Adam in the system of Aben  in order to find the maximum of expensive cost functions. Bayesian optimization employs the Bayesian technique of setting a prior over the objective function and combining it with evidence to get a posterior function. This permits a utility-based selection of the next observation to make on the objective function, which must take into account both exploration (sampling from areas of high uncertainty) and exploitation (sampling areas likely to offer improvement over the current best observation). (See Abstract)

Regarding Claim 10
Aben does not teach wherein calibrating parameters of the model comprises repeatedly, in at least some iterations, training the surrogate function based on simulation results. 
In the related field of invention, Brochu further teaches wherein calibrating parameters of the model comprises repeatedly, in at least some iterations, training the surrogate function based on simulation results. (See page 7 and fig 2- 1D Gaussian process with three observations. The solid black line is the GP surrogate mean prediction of the objective function given the data, and the shaded area shows the mean plus and minus the variance. See also page 16 - Figures 6 show how with the same GP posterior, different acquisition functions with different maxima are defined. The samples used to train the GP are shows with white dots. See also fig 1-The figures show a Gaussian process (GP) approximation of the objective function over four iterations of sampled values of the objective function)

Examiner note: Examiner consider the surrogate function is a probabilistic process, such as a Gaussian process, which yields for each point at which the function is evaluated, a statistical distribution. 


13.               Claims 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable Aben et al. (PUB NO: US 2012/0123748 A1) in view of Adams et al.  (PUB NO: US 2014/0358831 A1)

Regarding Claim 5
Aben further teaches wherein approximating the simulation with the surrogate function comprises approximating an aggregate measure of differences between the empirical measurements and the simulation over a range of candidate models, (See ¶ 142- The parameter advisor algorithm in one embodiment takes a candidate model recipe and evaluates the expected RMSE in the parameter or parameters of interest for a sample set of hypothetical gratings, randomly chosen from among the data set 984. [Corresponds to the empirical measurement for dataset 984]). See fig 12B and ¶ 140, Using information of the parameters of interest POI, a process 1010 makes a comparison of the errors RMSE to evaluate the performance of the various candidate model recipes. From this comparison, the `best` set of constraints and fixes is output at 990. process 1010 show the comparison of POI (element 988) and simulated measurement (1008) based on Root Mean Square Estimate (which is observed as the measure of fitness or uncertainty) to evaluate the performance of the various candidate model recipes in order to get the best set of constraints and fixes is output at 990. 
) 
but it does not explicitly teach, approximating an aggregate measure of differences as a Gaussian process, wherein the measure of fitness is a mean of the Gaussian process and the measure of uncertainty is a variance or standard deviation of the Gaussian process. 
In the related field of art, Adam teaches approximating an aggregate measure of differences as a Gaussian process, wherein the measure of fitness is a mean of the Gaussian process and the measure of uncertainty is a variance or standard deviation of the Gaussian process. (See fig 2A-2D and ¶ 88- An illustrative non-limiting example of updating a probabilistic model of an objective function 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of methods and apparatus for measuring a structure on a substrate, wherein approximating the simulation with the surrogate function comprises approximating an aggregate measure of differences between the empirical measurements and the simulation over a range of candidate models as disclosed by Aben  to include approximating an aggregate measure of differences as a Gaussian process, wherein the measure of fitness is a mean of the Gaussian process and the measure of uncertainty is a variance or standard deviation of the Gaussian process as taught by Adam in the system of Aben  in order to calculate an estimate of the objective function by computing the predictive mean of the Gaussian process given all previously-obtained evaluations of the objective function. The uncertainty associated with this estimate may be calculated by computing the predictive covariance of the Gaussian process given all previously-obtained evaluations of the objective function. ((¶80)



Regarding Claim 14:
Aben does not teach wherein selecting a new candidate stack model based on the measure of fitness and/or the measure of uncertainty about fitness comprises determining candidate stack model parameters by determining an extremum of an acquisition function that is based on both the measure of fitness and the measure of uncertainty about fitness.
In the similar field of invention Adam teaches wherein selecting a new candidate stack model based on the measure of fitness and/or the measure of uncertainty about fitness comprises determining candidate stack model parameters by determining an extremum of an acquisition function that is based on both the measure of fitness and the measure of uncertainty about fitness. (See (¶102 an acquisition utility function may depend on one or more parameters of the probabilistic model (denoted by .theta.) used to model the objective function, previous points at which the objective function was evaluated. [Corresponds to the determining the model parameter using acquisition function] See ¶99 FIG. 2A- the probability model of the objective function 200 may be used to calculate estimate 205 of the objective function and an associated measure of uncertainty shown by the shaded region between curves 207 and 209. [Corresponds to the measure of uncertainty] The values of the acquisition utility function 231, calculated based on estimate 205 and the associated measure of uncertainty, are shown in the lower portion of FIG. 2A. As shown, the acquisition utility function 231 takes on larger values in regions where the uncertainty associated with estimate 205 is larger (e.g., between values 202 and 204, and between values 204 and 206) and smaller values in regions where the uncertainty associated with estimate 205 is smaller (e.g., around values 202, 204, and 206). The next point at which to evaluate the objective function is selected as the point at which the acquisition utility function 231 takes on its maximum value (i.e., value 230), and the probabilistic model of the objective function is updated based on the evaluation of the objective function at the selected point. [Corresponds to the fitness]  See ¶101 and FIG. 2D illustrates updated acquisition utility function 237, which is calculated based on estimate 220 and its associated measure of uncertainty. In this example, the acquisition utility function 237 does not take on larger values in regions where the uncertainty associated with estimate 220 is largest. [Corresponds to the measure of 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of methods and apparatus for measuring a structure on a substrate as disclosed by Aben to include, wherein selecting a new candidate stack model based on the measure of fitness and/or the measure of uncertainty about fitness comprises determining candidate stack model parameters by determining an extremum of an acquisition function that is based on both the measure of fitness and the measure of uncertainty about fitness as taught by Adam in the system of Aben  in order to make informed decisions about where to evaluate the objective function next, and the new evaluations may be used to update the probabilistic model of the objective function. In this way, the number of objective function evaluations performed to obtain a probabilistic model that accurately represents the objective function with high confidence may be reduced. The greater the fidelity of the probabilistic model to the underlying objective function, the more likely that one or more extremal points identified by using the probabilistic model correspond to (e.g., are good estimates/approximations of) extremal points of the objective function and thus solving the optimization problem in the domain of the objective function. (¶64)

Regarding Claim 15
Aben does not teach wherein: the extremum is a global maximum; 
between repetitions of the calibration, adjusting a parameter of the acquisition function to change relative effects of the measure of fitness and the measure of uncertainty about fitness to decrease an amount of 
In the related field of invention, Adam further teaches wherein: the extremum is a global maximum; (See ¶99 FIG. 2A- the probability model of the objective function 200 may be used to calculate estimate 205 of the objective function and an associated measure of uncertainty shown by the shaded region between curves 207 and 209. [Corresponds to the measure of uncertainty] The values of the acquisition utility function 231, calculated based on estimate 205 and the associated measure of uncertainty, are shown in the lower portion of FIG. 2A. As shown, the acquisition utility function 231 takes on larger values in regions where the uncertainty associated with estimate 205 is larger (e.g., between values 202 and 204, and between values 204 and 206) and smaller values in regions where the uncertainty associated with estimate 205 is smaller (e.g., around values 202, 204, and 206). The next point at which to evaluate the objective function is selected as the point at which the acquisition utility function 231 takes on its maximum value (i.e., value 230) [corresponds the extremum is the global maximum])
between repetitions of the calibration, adjusting a parameter of the acquisition function to change relative effects of the measure of fitness and the measure of uncertainty about fitness to decrease an amount of effect on the acquisition function by the measure of uncertainty about fitness and increases an amount of effect on the acquisition function by the measure of fitness. (¶106- Another non-limiting example of an acquisition utility function is the entropy search acquisition utility function. The entropy search acquisition utility function aims to select the next point at which to evaluate the objective function so at to decrease the uncertainty as to the location of the minimum of the objective function (or, equivalently, as to the location of the maximum of the objective function multiplied by negative one).[corresponds to the decrease an amount of effect on the acquisition function by the measure of uncertainty about fitness and increases an amount of effect on the acquisition function by the measure of fitness] To this end, the next point at which to evaluate the objective function is selected by iteratively(or repeatedly) evaluating points that will decrease the entropy of the probability distribution ¶107 -Each of the above-described examples of an acquisition utility function depends on parameters .theta. of the probabilistic model. In practice, the values of the probabilistic model parameters .theta. are set using various procedures, but the performance of the overall optimization is sensitive to how the parameters are set [corresponds to the adjusting the parameter of the acquisition function])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of methods and apparatus for measuring a structure on a substrate as disclosed by Aben to include, wherein the extremum is a global maximum; between repetitions of the calibration, adjusting a parameter of the acquisition function to change relative effects of the measure of fitness and the measure of uncertainty about fitness to decrease an amount of effect on the acquisition function by the measure of uncertainty about fitness and increases an amount of effect on the acquisition function by the measure of fitness as taught by Adam in the system of Aben  in order to make informed decisions about where to evaluate the objective function next, and the new evaluations may be used to update the probabilistic model of the objective function. In this way, the number of objective function evaluations performed to obtain a probabilistic model that accurately represents the objective function with high confidence may be reduced. (¶64)


14.       Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable Aben et al. (PUB NO: US 2012/0123748 A1) in view of Farrow et al. (PAT NO: US 5824441 A)

Regarding Claim 9:
Aben does not teach wherein the performance of measurement structures is indicative of a ratio of change in a parameter of the model to a change in a measure of alignment.
In the related field of invention, Farrow teaches wherein the performance of measurement structures is indicative of a ratio of change in a parameter of the model to a change in a measure of alignment. (col 2 line 20-24 and fig 6 - The configuration for the alignment marks is selected by determining the backscattered electron signal contrast as a function of a dimensionless parameter that is the ratio of an alignment mark dimension (h) to the range (R) of the scattered electrons in the substrate. See col 2 line 31-33- R (observed as parameter) is a function of the substrate material and the energy of the electrons incident on the substrate and is determinable from these two known parameters)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of methods and apparatus for measuring a structure on a substrate as disclosed by Aben to include wherein the performance of measurement structures is indicative of a ratio of change in a parameter of the model to a change in a measure of alignment as taught by Farrow in the system of Aben  in order to determine the alignment mark dimension that will provide the desired backscattered electron signal contrast. (Abstract)




Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
All the above references taken either together or in combination with the prior art of record fail to disclose instructions, including:

Claim 13:
adjusting the surrogate function based on the result of the simulation by: 
for a point in the parameter space of the stack model upon which the simulation is based, adjusting the surrogate function based on the result of the simulation by:  
aligning a measure of central tendency of the respective statistical distribution to the result of the simulation; and 
reducing or eliminating a measure of variance of the respective statistical distribution; and 
for a point in the parameter space adjacent the point upon which the simulation is based: 
adjusting a measure of central tendency of the respective statistical distribution to be closer to the result of the simulation; and 
reducing a measure of variance of the respective statistical distribution.



Conclusion

16.           All claims 1-21 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20080195359 A1 Barker et al.
Discussing the method for deriving semiconductor manufacturing process corners using surrogate simulations is disclosed. The method may be used to determine individual performance metric yields, the number of out-of-specification conditions for a given number of simulation samples, and a total yield prediction for simultaneous multi-variable conditions.
US 20150316490 A1 Amit et al.
Discussing the method for identifying an inaccuracy contribution of process variation source(s) to a measured scatterometry signal (e.g., overlay) by measuring the signal across a range of measurement parameter(s) (e.g., wavelength, angle) and targets, 

17.            Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/
Examiner, Art Unit 2128           

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128